USCA4 Appeal: 21-7180      Doc: 10         Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7180


        BRANDON JAMES LEE,

                             Petitioner - Appellant,

                      v.

        ERIK A. HOOKS, Secretary, NC Department of Public Safety; DENISE JACKSON,
        Warden, Central Prison,

                             Respondents - Appellees.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:20-hc-02067-BO)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Brandon James Lee, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7180      Doc: 10         Filed: 12/27/2021     Pg: 2 of 2




        PER CURIAM:

               Brandon James Lee seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               Limiting our review to the issues raised in Lee’s informal brief, we conclude that

        Lee has not made the requisite showing. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775

        F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

        Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

        deny Lee’s motion for a certificate of appealability and dismiss the appeal. We deny as

        unnecessary Lee’s motion for leave to use the district court’s record. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       DISMISSED

                                                     2